Citation Nr: 1504446	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  12-17 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left thumb disability.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

4.  Entitlement to a rating in excess of 10 percent for a left ankle disability.

5.  Entitlement to extension of a temporary total rating for convalescence following surgery beyond February 28, 2013.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to August 1990, January to July 1991, October 2004 to January 2006, and from October 2006 to September 2007.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Des Moines, Iowa Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned; a transcript is in the record.  

The issue of service connection for a left thumb disability is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have a  right ear hearing loss disability.

2.  The Veteran is not shown to have any disability that is a residual of a TBI in service.

3.  The Veteran's service-connected left ankle disability is reasonably shown to be manifested by impairment approximating marked limitation of motion; the ankle is not ankylosed.

4.  Convalescence following left ankle surgery in September 2012 was no longer required as of March 1, 2013.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§  3.307, 3.309 (2014).

2.  Service connection for residuals of a TBI is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014).

3.  A 20 percent (but no higher) rating is warranted for the Veteran's service-connected left ankle disability.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 5270, 5271 (2014).

4.  Extension of a temporary total rating for convalescence following left ankle surgery in September 2013 beyond February 28, 2013 is not warranted.  38 C.F.R. § 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in December 2008, July 2012 and June 2013, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.
The Veteran's service treatment records (STRs) are associated with the record and pertinent service department and VA medical records have been secured.  He was afforded VA examinations.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  The Veteran's testimony elicited at the hearing by the undersigned in November 2014 focused on the elements necessary to substantiate the instant claims; it reflects that he is aware of the elements necessary to substantiate his claims, and what must still be shown.  A deficiency in the conduct of the hearing is not alleged.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the appellant's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

A January 1995 report of medical history notes (under physician's summary) that the Veteran reported he was in a motor vehicle accident in September 1994 (not on active duty) and sustained head lacerations that were stitched.  A CT scan revealed there were no intracranial hematomas.  A forehead scar was noted on examination.

The Veteran's service treatment records (STRs) show that in February 2005, he received treatment after a tent fell on him that morning.  He was alert and oriented times three.  He did not have any slurred speech.  No blood was observed in the tympanic membranes.  He had about a three centimeter laceration on the top of his scalp.  The bleeding was controlled.  No loss of consciousness was reported.  It was noted the next month that the head laceration had healed normally.  

Numerous audiograms from the Veteran's periods of active duty and National Guard service are in the record.  Audiometry in January 1991 found that right ear puretone thresholds, in decibels, were 25, 15, 10, 15 and 10 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Audiometry on enlistment examination in September 2004 found that right ear puretone thresholds, in decibels, were 15, 10, 5, 15, and 15 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Audiometry in July 2006 found that right ear puretone thresholds, in decibels, were 15, 10, 5, 25 and 20 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  Audiometry in May 2008 (not on active duty) found that right ear puretone thresholds, in decibels, were 30, 25, 10, 25 and 20 at 500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  

VA outpatient treatment records show the Veteran was seen for a psychiatric consultation in November 2008.  He reported he was deployed beginning in December 2004 and that he had been near enough to an explosion to feel a concussive wave.  He described one head injury that resulted in loss of consciousness when a tent pole fell and hit him directly on the head.  He was uncertain how long he was unconscious.  On neuropsychology consultation in March 2009, the Veteran reported he was referred for evaluation to ascertain whether he had symptoms consistent with a TBI.  He said he had memory problems and occasional dizziness.  His medical history revealed a motor vehicle accident in 1994 that resulted in loss of consciousness for "less than 10 minutes."  The examiner indicated the records suggested he was admitted to the hospital for two days, apparently for observation.  The Veteran reported no enduring sequelae.  He stated that he was unsure of the duration of his loss of consciousness or if he had loss of consciousness following the February 2005 incident.  He reported his last memory was of talking within five minutes of the event, and his first memory after the event was of being at a nearby medical clinic.  He was then taken to a hospital in Baghdad, and released after overnight observation.  He could not return to work immediately because he could not wear a helmet due to staples on his head, but upon his return to duty, he noted no obvious sequelae.  The examiner stated that the test results were considered invalid due to what appeared to be less than optimal test taking behaviors; he commented that the Veteran's symptomatic presentation and course were not those typically associated with a head injury.  He concluded it was unlikely that the Veteran's current complaints were due to the head injury he sustained in Iraq, but that such could not be ruled out.  The diagnosis was deferred, but malingering was a consideration.

On April 2009 VA TBI examination, the Veteran reported he sustained head trauma when a tent collapsed in February 2005.  He did not think he was knocked out completely; he could remember bits and snatches, but could not remember all the details of the incident.  He reported he was placed on limited duty for one month and then released.  He indicated that his head hurt immediately after the injury, and that he was sore all over for a while.  He recalled being more dazed for a while (an unspecified number of hours), but was unable to describe specifics of the incident.  He stated he was better upon release from the hospital in Baghdad.  He stated that he noticed feeling off balance and had memory issues after he got back to duty.  There was no history of seizures, numbness or sensory changes.  It was uncertain when his headaches started.  He stated that his dizziness or vertigo began upon his return from Iraq.  The examiner summarized the medical records and noted that a February 2005 note revealed that the Veteran had a headache following the head injury then.  It was noted that the Veteran reported in December 2008 that he had loss of consciousness for at least five minutes in February 2005 and returned to his unit after one to two days of medical observation.  The examiner noted that in December 2008 that there was no clear indication that the Veteran's symptoms were related to head trauma, but such could not be ruled out definitively.  The April 2009 examiner also noted the Veteran was seen in speech pathology and reported an approximately 30 minute loss of consciousness following the February 2005 incident.  She noted that he was transported for further evaluation and X-rays or CT of the head, and reported that to his knowledge no abnormalities were found.  The Veteran also reported that in 1994 he was in a motor vehicle accident at which he blacked out and was hospitalized for two days, with a full recovery.  The diagnosis was minor head injury.  

The examiner observed that the Veteran recovered fully from his 1994 head injury.  She noted the head injury in 2005 and that the Veteran then, and right afterwards, indicated he did lose consciousness.  While he reportedly complained of headaches in 2005, he subsequently denied having them or any other central nervous system symptoms.  Thus, his TBI was short-lived, and his current symptoms were more likely due to psychiatric issues and current stressors.  The examiner stated the Veteran had a mild head injury and that four years later any post-concussive symptoms should be resolved. 

On April 2009 audiological evaluation, the Veteran reported he was exposed to loud sounds in service, and that his hearing had declined since his return from Iraq.  He reported exposure to noise from IED explosions, operating heavy equipment and driving trucks during his deployment in Iraq.  Audiometry found that right ear puretone thresholds were 20, 20, 15, 25 and 20, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz respectively; right ear speech discrimination was 94 percent.  The diagnosis was that the Veteran's right ear hearing was within normal limits.  

Audiometry in November 2012 found that right ear puretone thresholds, in decibels, were 30, 30, 25, and 30 at 500, 1,000, 2,000 and 4,000 Hertz, respectively.  Audiometry in March 2013 found that right ear puretone thresholds, in decibels, were 25, 25, 15, 30 and 25 at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  

In March 2013, a VA medical provider noted the Veteran was being treated for his left ankle.  It was indicated he had left ankle surgery.  The provider stated the Veteran was to work no more than five hours in a 24-hour period for the next month, and his ability to return to work full time would be reassessed at that time.  

VA outpatient treatment records show that in January 2012 the Veteran was seen with reports of pain in the medial and lateral malleoli, worse with activity.  Examination of the left ankle found no significant effusion.  There was point tenderness at the posterior medial malleolus over the posterior tibialis tendon.  He reported normal sensation in all distributions distally, and he had palpable distal pulses.  The assessment was left ankle pain medially and laterally with evidence of pain associated with syndesmosis and instability.  

On pre-surgical examination in September 2012, the Veteran had approximately neutral dorsiflexion with the knee in full extension and approximately 10 degrees with the knee flexed.  He was noted to be status post left ankle surgery in February 2013.  He felt his ankle was much more stable and was not taking any pain medications.  Examination showed he was wearing shoes comfortably.  Ankle range of motion was 5 degrees dorsiflexion and 40 degrees plantar flexion.  There was minimal pain to range of motion.  The ligaments were stable.  The assessment was the Veteran was doing well and his pain and function had improved.  He was released back to work.  The examiner stressed the importance of avoiding overdoing it.  It was noted the next month the Veteran had returned to working 8-10 hour days and was typically in the driver's seat using a clutch all day.  The Veteran indicated his ankle throbbed at the end of the day and that he had severe pain on the medial and lateral sides.  He did not notice significant swelling, just mild effusion.  He was not taking any medications.  He indicated the pain was the same as prior to the surgery, but worse.  Examination showed the left ankle was not warm or red; there was mild effusion.  Dorsiflexion was to approximately 10 degrees and plantar flexion was to 30 degrees.  He was hesitant to perform these motions.  He had 5/5 strength with inversion and eversion.  There was tenderness to palpation both inferior to the medial malleolus, as well as over the lateral fibula where there was some palpable hardware.  The examiner indicated that the Veteran's pain correlated with the length of his work-day, and that he was likely overdoing it in terms of activity.  He was advised to work half days for the next month, and to initiate treatment with medication, ice and elevation.  

VA outpatient treatment records show that in May 2013, the Veteran was seen regarding a prior head injury.  It was noted he had a probable concussion in 2005.  In May 2013, he reported his pain recurred after his return to work.  It was noted that when he was not working, he was a volunteer firefighter and also helped a friend build a house.  The examiner indicated the Veteran was basically working six or seven days a week.  The Veteran stated he had cut back to half time at work, but did not notice any improvement in his symptoms.  Examination showed sensation was intact to light touch in all distributions.  Dorsiflexion was to 10 degrees beyond neutral with the knee bent and to neutral with the knee straight.  Plantar flexion was to 30 degrees.  The examiner noted the Veteran was hesitant to perform these motions.  There was mild ankle effusion, but no redness or warmth.  He was tender to palpation most profoundly at the talotibial junction anteriorly, although he also had tenderness to palpation anterior to the medial malleolus and posterior to the lateral malleolus.  He was point tender essentially everywhere.  There was no excessive laxity to varus or valgus or internal or external rotation.  In July 2013, it was noted that the Veteran had a very heavy physical labor job.  He said most of his pain occurred when he walked downhill or used a clutch at work.  He wore heavy work boots with high ankle lace-up components.  Examination demonstrated the left foot was warm with sensation intact.  He had 5/5 strength.  There was no significant ankle effusion, erythema or induration.  He was profoundly tender over the syndesmotic "endbuttons" which were palpable through the soft tissue.  He was very tender over the suture knot over the fibula.  He appeared to have some soft tissue versus bony impingement in the medial gutter.  The examiner indicted that it appeared that a significant portion of the Veteran's soft tissue pain was coming from irritation and sensitivity around the implants.  Further surgery was discussed.

On November 2013 VA orthopedic examination, the Veteran reported constant achiness in the left ankle, even at rest.  He said the pain was 6/10.  It was noted the September 2012 surgery consisted of a left ankle arthroscopy with Cam lesion debridement and synovectomy, lateral ankle ligamentous repair and syndesmosis fixation.  Examination showed the Veteran walked with a noted left guarded gait limp.  No swelling was noted.  The Veteran was able to dorsiflex and plantar flex, invert and evert at the ankle in a limited and guarded motion.  He had moderate complaints of discomfort with range of motion and strength testing.  There was moderate tenderness to deep palpation over the posterior and anterior lateral ankle.  There was moderate tenderness to deep palpation over the posterior and anterior medial ankle.  Drawer sign was negative, as was talar tilt test.  There was normal sensation.  Plantar flexion of the left ankle was to 20 degrees with pain at 10 degrees.  Dorsiflexion was to 10 degrees, with pain at 5 degrees.  Following repetitive use testing, plantar flexion was to 20 degrees, and dorsiflexion was to 10 degrees.  The examiner stated the Veteran had additional limitation of motion following repetitive use testing.  Additional functional impairment of the left ankle included less movement than normal, weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing and weight bearing.  The Veteran had pain on palpation.  Strength testing was 4/5 in the left ankle.  There was no laxity, and the ankle was not ankylosed.  The diagnosis was chronic left ankle pain.  The examiner commented that the Veteran's pain and weakness could significantly limit functional ability during flare-ups, or when the ankle was used repeatedly over a period of time.  Additional limitation due to pain and weakness was likely to occur, but it was not possible to determine the actual degrees of additional range of motion due to pain on use during flare-ups as an examiner must be present to determine such additional losses, if present.

In March 2014 the Veteran was referred for a VA neuropsychological evaluation due to concerns regarding neurocognitive impairment.  His medical history was noted to be remarkable for late effect of a TBI.  He described the February 2005 head injury.  He stated he had lost consciousness for "only a few seconds."  He reported some mild posttraumatic (retrograde) amnesia.  He denied any post-concussive symptoms, neurocognitive problems or functional difficulties in the hours, days or weeks following the event.  He stated he had a brain CT after the injury, and it was unremarkable.  He stated that after 10 days, he was able to return to his usual duties, which he reportedly completed without difficulty.  The examiner commented that the findings were not consistent with a neurocognitive disorder.  The examiner noted that the Veteran's reported history (onset/course) and neuropsychological test results were markedly inconsistent with the neurocognitive deficits known to be associated with TBI.  While he may have suffered a mild, uncomplicated TBI in 2005, his neuropsychological test results suggested he had not suffered any residual neurocognitive deficits from that injury.  This was consistent with the scientific literature, which found that over 90 percent of individuals who sustain a mild TBI return to their neurocognitive baseline within three months, if not sooner.  The Veteran's subjective reports of neurocognitive problems are most likely due to psychiatric interference.  It was further concluded no neurocognitive diagnosis was warranted, and that his history, behavioral presentation and test results were most consistent with a diagnosis of anxiety disorder, not otherwise specified. 
In March 2014, the Veteran was seen for chronic left ankle pain.  He stated his pain migrated and the intensity varied depending on what he did at work.  Examination found the left foot had a swollen and shiny appearance.  There was mild discoloration.  Ankle range of motion was within normal limits.  The Veteran had tenderness to palpation over the lateral fibula.  There was no pain or tenderness sin the sinus tarsi or peroneal muscles.  Hind foot alignment was neutral.  He had 5/5 strength in dorsi and plantar flexion of the ankle and great toe.  Sensation was grossly intact throughout the foot.  The assessment was chronic left foot and ankle pain.  The examiner believed the Veteran's symptoms suggested a diagnosis of complex regional pain syndrome or reflex sympathetic dystrophy.  

On March 2014 VA audiological examination, audiometry found that right ear puretone thresholds were 25, 25, 15, 30 and 25, at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, respectively.  Right ear speech discrimination was 96 percent.  The diagnosis was sensorineural hearing loss (SNHL) in the right ear.  The examiner commented the Veteran did not have a permanent positive threshold shift in the right ear.  The audiologist commented she reviewed military audiograms and there was no change in the Veteran's hearing during his active duty, to include his deployment in 2005.  The December 2008 audiogram showed normal hearing with no change from his entry to the Guard in 1991.  Thus, any current hearing loss occurred following the Veteran's separation from service, and is not related to military noise exposure.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).


	Right ear hearing loss 

Certain chronic diseases (among them SNHL as an organic disease of the nervous system) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for organic disease of the nervous system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability for VA compensation purposes is defined in 38 C.F.R. § 3.385.  Impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The threshold matter here, as in any claim seeking service connection, is whether or not there is competent evidence that the Veteran has the disability for which service connection is sought (a right ear hear loss).  Under governing regulations, the presence of a hearing loss disability is established by showing that controlled audiometry revealed findings that satisfy the requirements in § 3.385.  No official audiometry in the record has revealed findings that establish that the Veteran has a right ear hearing loss disability, i.e., no audiometry included findings of puretone thresholds in 3 frequencies of 26 decibels or less, a single puretone threshold of 40 decibels or higher, or speech discrimination less than 94 percent.  Accordingly, the Veteran is not shown to have a hearing loss disability.

The Board is mindful that the March 2014 VA examiner concluded that the Veteran has a SNHL.  However, that finding is unsupported by audiometry, which in light of the governing regulation (38 C.F.R. § 3.385) is dispositive (as that examiner acknowledged.  The Veteran may be competent to observe he has diminished right ear hearing acuity; however, he is not competent to establish by his own opinion that he has a right ear hearing loss disability.  

As the Veteran has not established that he has a right ear hearing loss disability, he has not presented a valid claim of service connection for such disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, his appeal in this matter must be denied.

	Residuals of TBI 

The Veteran alleges that he suffers from memory loss as a residual of a head injury he sustained in service.  It is not in dispute that he sustained a head injury during a period of active duty in February 2005 when a tent fell on him.  His STRs show that he did not lose consciousness at the time, and was alert and oriented.  Postservice, he has asserted (in  conflicting and inconsistent accounts reporting duration of loss of consciousness lasting a few seconds (alleged in March 2014)) to about 30 minutes (reported in December 2008).  Based on the record presented, while it may reasonably be conceded that he had a very brief (lasting seconds) loss of consciousness, the allegation of loss of consciousness of a long duration is not plausible (as clearly such longer loss of consciousness would have been clinically noted contemporaneously, which it was not).  Regardless, the question of whether or not the head injury in service involved a loss of consciousness, while bearing on the severity of the injury in service, is not critical to the matter of whether or not the Veteran is currently shown to have pathology that is a residual of his head injury in service.  

The record does not show that the Veteran indeed has any residuals of a TBI in service.  In March 2009, a VA examiner noted the Veteran stated he did not have complications from the in-service injury, and concluded the Veteran's presentation was atypical for a head injury.  Following an April 2009 VA TBI examination, the examiner noted she reviewed the record and noted that the Veteran had fully recovered from his 1994 head injury.  She indicated the 2005 head injury was mild and that his current symptoms were attributable to psychiatric problems.  Similarly, following a March 2014 neuropsychological evaluation, the examiner determined the Veteran does not have a neurocognitive disorder.  Notably, neuropsychological consult did not conclusively resolve whether or not the Veteran has memory loss (as he was noted to have cooperated less than optimally with test-taking).  Regardless, the examiner opined the Veteran's complaints are secondary to his psychiatric issues [he has established service connection for PTSD] (and therefore not separately  compensable as residuals of TBI).  The Board finds such opinions to be probative evidence that weighs heavily against a finding that the Veteran has not pathology/impairment that is a residual of a TBI in service.  He has not furnished any competent evidence to the contrary.

The preponderance of the evidence is against a finding that the Veteran has any residual disability flowing from a TBI in service.  Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability (for which service connection is sought, here residuals of a TBI), there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the preponderance of the evidence is against this claim, and the appeal in this matter must be denied.

	Increased rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This analysis is undertaken with consideration of the possibility that staged ratings may be warranted for different time periods, if warranted by facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A 20 percent rating is to be assigned when limitation of ankle motion is noted to be marked.  When limitation of ankle motion is moderate, a 10 percent rating is warranted.  A rating in excess of 20 percent requires ankyloses of the ankle.           38 C.F.R. § 4.71a, Codes 5270, 5271.

Normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71a, Plate II.

The Veteran's left ankle disability is manifested by pain, tenderness and limitation of motion.  In September 2012 he underwent left ankle surgery, and when he was seen about five months later, dorsiflexion of the left ankle was limited to 5 degrees and plantar flexion was to 40 degrees.  There was minimal pain.  The next month, dorsiflexion was to 10 degrees and plantar flexion was limited to 30 degrees.  It was noted that he was hesitant to perform these motions (due to pain).  He had similar ranges of motion in May 2013.  On November 2013 VA examination, dorsiflexion was to 10 degrees, and plantar flexion was to 20 degrees, with pain on both movements.  The record reflects a limitation of left ankle motion that is somewhat greater than moderate (considering the observation of pain, reflected by hesitation), but less than marked.  The Board finds noteworthy that the pain (and presumed related greater limitation of function) increases as the work-day progresses, suggesting increasing levels of occupational impairment.  The Board concludes that it is reasonably shown that the left ankle limitation of motion more nearly approximates a level that is marked than one that is moderate.  Under the governing regulation (38 C.F.R. § 4.7), and resolving reasonable doubt regarding degree of disability in the Veteran's favor (see 38 C.F.R. § 4.3) this requires the assignment of the next higher (20 percent) rating under Code 5271.  The Board notes that a March 2014 evaluation of the Veteran's ankle found motion to be full.  However, that examination also found that the ankle was swollen, shiny, and with discoloration, and that there was tenderness to palpation (suggesting a diagnosis of complex regional pain syndrome or reflex sympathetic dystrophy).  Such findings appear inconsistent with the absence of functional impairment reported, and do not reflect sustained improved, under the conditions of the Veteran working.  It is again noteworthy that the Veteran's symptoms are acknowledged to become more prominent as his work-day progresses.  

As ankylosis of the left ankle is neither shown nor alleged, a rating in excess of 20 percent is clearly not warranted.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but notes that all shown findings and impairment associated with the Veteran's left ankle disability are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by the criteria for the schedular ratings assigned.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record shows the Veteran is employed.  There is no indication in the record he is rendered incapable of gainful employment by his left ankle disability.  Therefore, the matter of entitlement to a total rating based on individual unemployability due to the left ankle is not raised by the record.

	Extension of a Temporary Total Rating under 38 C.F.R. § 4.30

Under 38 C.F.R. § 4.30, a total rating will be assigned effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following hospital discharge or outpatient release if the treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.

The Veteran had surgery on his left ankle in September 2012.  A December 2012 rating decision assigned a 100 percent rating under 38 C.F.R. § 4.30 for the period from September 28, 2012, through February 28, 2013.  He seeks an extension of the convalescence period.  The Veteran was cleared to return to work in February 2013, but was advised to be careful.  He returned to work, working full time; consequently, the record does not reflect that further convalescence was required.  In March 2013, a VA examiner suggested that the Veteran work half days only for a month.  In May 2013, the Veteran reported that while he had cut back his hours at work, he was also helping a friend build a house, and was also a volunteer firefighter.  He stated there was no change in his symptoms despite the reduction of his formal working hours.  The Veteran was still working when he was examined by the VA in November 2013.  

While it is clear that the Veteran's left ankle surgery and convalescence did not resolve fully his left ankle problems (as he continued to have left ankle pain), given the extent of his self-acknowledged employment and other physically demanding activities there is nothing in the record indicating that post-surgical convalescence was required any longer as of March 1, 2013.  

Accordingly, the preponderance of the evidence is against the claim for extension of a temporary total convalescence rating under 38 C.F.R. § 4.30 beyond February 28, 2013, and the appeal in the matter must be denied.


ORDER

The appeals seeking service connection for right ear hearing loss and residuals of TBI are denied.

An increased (to 20 percent) rating is granted for the veteran's left ankle disability, subject to the regulations governing payment of monetary awards.

The appeal seeking an extension of a temporary total rating under 38 C.F.R. § 4.30 beyond February 28, 2013 is denied.
REMAND

The Veteran asserts service connection is warranted for his left thumb disability.  His STRs show that in March 2005 his left thumb was swollen with visible erythema and limitation of motion.  The assessment was thumb sprain.  On VA examination of the thumb in April 2009, it was noted that there was no objective evidence of pain on motion.  The diagnosis was left thumb pain and limited opposition, with no objective findings.  These findings are inconsistent, and require clarification.  

The case is REMANDED for the following action:

1.  The AOJ should arrange for an orthopedic examination of the Veteran to determine the presence, nature and etiology of any current left thumb disability.  The entire pertinent record must be reviewed by the examiner.  The examiner must specify whether there is a current disability of the left thumb (identifying any such disability by diagnosis), and if a left thumb disability is diagnosed opine whether such disability is at least as likely as not (a 50% or higher probability) related to the Veteran's service, to include as due to the injury therein.  

The examiner must include rationale with all opinions.

2.  The AOJ should then review the record and readjudicate the claim of service connection for a left thumb disability.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


